


Exhibit 10.2




LOAN ASSUMPTION AND SUBSTITUTION AGREEMENT
by and among
110 WILLIAM, LLC
(Borrower),
110 WILLIAM PROPERTY INVESTORS III, LLC
(New Borrower),
KENT M. SWIG and LONGWING INCORPORATED
(collectively, Guarantor),
SAVANNA REAL ESTATE FUND III, L.P.
(New Guarantor)
and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
UBS-BARCLAYS COMMERCIAL MORTGAGE TRUST 2012-C2, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2012-C2
(Lender)
Dated:
As of May 2, 2014
 
 
 
 
Block:
77
Lot:
8
County:
New York
State:
New York
 
 
PREPARED BY AND
RECORD AND RETURN TO:
 
 
Seyfarth Shaw LLP
620 Eighth Avenue
New York, New York 10018
Attention: Mitchell S. Kaplan, Esq.




--------------------------------------------------------------------------------




Loan No. 61-1100001
LOAN ASSUMPTION AND SUBSTITUTION AGREEMENT
This LOAN ASSUMPTION AND SUBSTITUTION AGREEMENT (“Agreement”) is made this 2nd
day of May, 2014, by and among U.S. Bank National Association, as Trustee for
the Registered Holders of UBS-Barclays Commercial Mortgage Trust 2012-C2,
Commercial Mortgage Pass-Through Certificates, Series 2012-C2 (together with its
successors and assigns, “Lender”), 110 William, LLC, a Delaware limited
liability company (“Borrower”), Kent M. Swig, an individual (“Swig”), Longwing
Incorporated, a Delaware corporation (“Longwing”; together with Swig,
collectively and each as the context may require, “Guarantor”), 110 William
Property Investors III, LLC, a Delaware limited liability company (together with
its permitted successors and assigns, “New Borrower”), and Savanna Real Estate
Fund III, L.P., a Delaware limited partnership (together with its permitted
successors and assigns, “New Guarantor”).
RECITALS
A.
Lender’s predecessor in interest, UBS Real Estate Securities Inc., a Delaware
corporation (“Original Lender”), made a loan to Borrower in the original
principal amount of One Hundred Forty-One Million Five Hundred Thousand and
00/100 Dollars ($141,500,000.00) (“Loan”), under the terms and provisions set
forth in the following loan documents, all of which are dated as of June 11,
2012, unless otherwise noted:

1.
Loan Agreement, executed by Borrower and Original Lender (“Loan Agreement”);

2.
Amended and Restated Promissory Note (“Note”) in the original principal amount
of the Loan, made by Borrower and payable to Original Lender;

3.
Consolidated, Amended and Restated Mortgage and Security Agreement (as assigned,
as set forth below, “Security Instrument”), executed by Borrower, as mortgagor,
for the benefit of Original Lender, as mortgagee, which secures the Note and
other obligations of Borrower and which was recorded on June 25, 2012, as CRFN
2012000249538, in the Official Records of New York County, New York (“Official
Records”), as assigned to Lender pursuant to that certain Assignment of
Mortgage, dated as of July 17, 2012 and recorded on August 29, 2012, as CRFN
2012000342467, in the Official Records. The Security Instrument encumbers the
real and personal property as more particularly described therein, including,
without limitation, the real property described in Exhibit A attached hereto and
made a part hereof (the “Property”);

4.
Assignment of Leases and Rents (as assigned, as set forth below, the “Assignment
of Leases”), executed by Borrower in favor of Original Lender and recorded on
June 25, 2012, as CRFN 2012000249539 in the Official Records, as assigned to
Lender pursuant to that certain Assignment of Assignment of Leases and Rents,
dated as of July 17, 2012 and recorded on August 29, 2012, as CRFN 2012000342468
in the Official Records.

5.
UCC-1 Financing Statement identifying Borrower as the debtor and Original Lender
as the secured party and recorded on June 25, 2012, as CRFN 2012000249540 in the
Official Records, as assigned to Lender pursuant to that certain UCC-3 Financing
Statement Amendment recorded on August 29, 2012, as CRFN 2012000342469 in the
Official Records;


--------------------------------------------------------------------------------




6.
UCC-1 Financing Statement identifying Borrower as the debtor and Original Lender
as the secured party and filed on June 14, 2012, as filing number 20122304808
with the Secretary of State of the State of Delaware (the “Filing Office”), as
assigned to Lender pursuant to that certain UCC-3 Financing Statement Amendment
filed on September 6, 2012, as filing number 20123442979, with the Filing
Office;

7.
Assignment of Management Agreement and Subordination of Management Fees
(“Manager’s Subordination”), executed by Swig Equities, LLC, a New York limited
liability company (“Manager”), and Borrower in favor of Original Lender;

8.
Guaranty of Recourse Obligations, executed by Swig in favor of Original Lender
(“Swig Guaranty”);

9.
Guaranty of Recourse Obligations, executed by Longwing in favor of Original
Lender (“Longwing Guaranty”; together with the Swig Guaranty, collectively and
each as the context may require, the “Guaranty”);

10.
Environmental Indemnity Agreement, executed by Borrower and Swig in favor of
Original Lender (the “Environmental Indemnity”);

11.
Cash Management Agreement (the “Cash Management Agreement”), executed by and
among Borrower, Original Lender, Manager and Wells Fargo Bank, N.A. (“Cash
Management Bank”);

12.
Deposit Account Control Agreement (“Lockbox Agreement”), executed by and among
Borrower, Original Lender, Manager and Cash Management Bank;

13.
Post-Closing Obligations Agreement (“Post-Closing Agreement”), executed by
Borrower and Original Lender; and

14.
Operations and Maintenance Agreement, executed by Borrower and Original lender
(the “OM Agreement”)

The above documents, together with any other documents and instruments
evidencing and/or securing the Loan that were effective prior to the Effective
Date (as hereinafter defined), are referred to herein as the “Original Loan
Documents”. This Agreement, the Original Loan Documents, the New Guaranty, the
New Environmental Indemnity, the New Lockbox Agreement, the First Amendment to
Cash Management Agreement, the New Assignment of Management Agreement (as each
such capitalized term is defined herein), and all other documents and
instruments executed by New Borrower and/or New Guarantor in connection with
this Agreement, and all other documents and instruments evidencing and/or
securing the Loan, including, in each case, any subsequent

3

--------------------------------------------------------------------------------




amendments, modifications or supplements thereto or replacements, substitutions
or restatements thereof are hereinafter collectively defined as the “Loan
Documents”. As used herein, the term “Excluded Original Loan Documents” shall
mean the Manager’s Subordination, the Swig Guaranty, the Longwing Guaranty, the
Environmental Indemnity and the Lockbox Agreement.
B.
Borrower and Lender hereby confirm that as of May 2, 2014:

1.
The principal balance outstanding under the Note and the outstanding principal
balance secured by the Security Instrument was One Hundred Forty One Million
Five Hundred Thousand and 00/100ths Dollars ($141,500,000.00);

2.
Accrued interest on the Note has been paid through April 5, 2014;

3.
Accrued but unpaid interest on the Note was Four Hundred Eighty Eight Thousand
Seven Hundred Ninety Six and 03/100ths Dollars ($488,796.03);

4.
The balance in the Required Repair Account was Five Hundred Sixty One Thousand
Four and 50/100ths Dollars ($561,004.50);

5.
The balance in the Cash Management Account (as such term is defined in the Cash
Management Agreement) was Two Million Nine Thousand Three Hundred Forty Nine and
93/100ths Dollars ($2,009,349.93);

6.
The balance in the Tax Subaccount was One Million Seven Hundred Fifty One
Thousand One Hundred Seventy Five and 96/100ths Dollars ($1,751,175.96);

7.
The balance in the Insurance Subaccount was Three Hundred Thirty One Thousand
One Hundred Thirteen and 71/100ths Dollars ($331,113.71);

8.
The balance in the Capital Expenditure Subaccount was Six Hundred Sixty Nine
Thousand Three Hundred Fifty Four and 81/100ths Dollars ($669,354.81);

9.
The balance in the Rollover Subaccount was One Million Seven Hundred Six
Thousand Seven Hundred Sixty Nine and 87/100ths Dollars ($1,706,769.87); and

10.
The balance in the Clearing Account was Five Thousand and 10/100ths Dollars
($5,000.00).

The account and subaccounts described in this Paragraph (B) shall have the
meanings ascribed to them in the Cash Management Agreement.

4

--------------------------------------------------------------------------------




C.
Borrower desires to sell and convey the Property to New Borrower and to assign
and convey all of its right, title and interest under the Loan Documents (except
the Excluded Original Loan Documents) to New Borrower and New Borrower desires
to purchase the Property from Borrower (collectively, the “Transfer”) (which
sale and conveyance constitutes a Transfer under the Loan Agreement), and both
Borrower and New Borrower desire to obtain from Lender its consent to such
Transfer and the Assumption (as hereinafter defined) and a waiver of any right
Lender may have under the Loan Documents to accelerate the Maturity Date by
virtue of such Transfer.

D.
Subject to the terms and conditions hereof, Lender is willing to consent to the
Transfer and waive any right of acceleration of the Maturity Date upon (i)
assumption by New Borrower (the “Assumption”) of the Loan and all of the
obligations of Borrower under the Original Loan Documents (other than the
Excluded Original Loan Documents) and (ii) execution and delivery by New
Borrower and New Guarantor, as applicable, of this Agreement, the New
Environmental Indemnity (as defined below), the New Guaranty (as defined below),
the New Lockbox Agreement (as defined below), the First Amendment to Cash
Management Agreement (as defined below), and the New Manager’s Subordination (as
defined below) in accordance with the terms and conditions of this Agreement and
the other documents executed in connection with this Agreement.

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, including, without
limitation, the mutual covenants and promises contained herein, the parties
agree as follows:
8.
Incorporation. The foregoing recitals are incorporated herein by this reference.

9.
Fee. As consideration for Lender’s execution of this Agreement and in addition
to any other sums due hereunder, on the date hereof, Borrower and/or New
Borrower have agreed to pay Lender for the account of its servicer(s) or
Lender’s servicer(s) an assumption fee of Seven Hundred Seven Thousand Five
Hundred and 00/100ths Dollars ($707,500.00).

10.
Consent. Subject to the terms and conditions hereof, Lender hereby consents to
the Transfer, the termination of the existing property management agreement for
the Property by Borrower, and the execution of the new property management
agreement (“New Property Management Agreement”) between New Borrower and Swig
Equities, LLC, a New York limited liability company (“New Manager”), in the form
attached to the New Manager’s Subordination.

11.
Conditions Precedent. The following are conditions precedent to the
effectiveness of this Agreement; it being acknowledged and agreed that Lender’s
execution and delivery of this Agreement shall mean that such conditions
precedent are deemed satisfied, this Agreement is effective as of the Effective
Date and Lender has consented to the Transfer and the Assumption:

a.
The irrevocable commitment of National Land Tenure Company, LLC, as agent for
Stewart Title Insurance Company and First Nationwide Title Agency as agent for
Stewart Title Insurance Company (collectively, “Title Company”), to issue a new


5

--------------------------------------------------------------------------------




title insurance policy or an endorsement that brings forward the date of the
existing title policy issued to Original Lender by the Title Company in form and
substance acceptable to Lender, without deletions or exceptions other than
Permitted Encumbrances and as otherwise expressly approved by Lender, insuring
Lender with respect to such matters as Lender requires, including that the
priority and validity of the Security Instrument has not been and will not be
impaired by this Agreement, the sale and conveyance of the Property, or the
transactions contemplated hereby, that any Taxes on the Property are not yet
delinquent, and that the rights of Tenants at the Property are as tenants only
with no rights of first refusal or options to purchase;
b.
Receipt and approval by Lender of: (i) an executed original of this Agreement;
and (ii) any other documents and agreements which are required pursuant to this
Agreement, in form and content acceptable to Lender;

c.
Submission for recording, or causing submission for recording, in the Official
Records of the Deed (as defined below), the UCCs (as defined below) and such
other documents and agreements, if any, required pursuant to this Agreement or
which Lender has requested to be recorded or filed;

d.
Intentionally Deleted;

e.
Delivery to Lender of UCC-3 Financing Statements and UCC-1 Financing Statements
(the “UCCs”) in proper form for recording or filing in the appropriate
jurisdictions as determined by Lender;

f.
Execution and delivery to Lender by New Guarantor of an original Guaranty of
Recourse Obligations, dated as of the date hereof (the “New Guaranty”), in favor
of Lender and in form and substance acceptable to Lender;

g.
Execution and delivery to Lender by New Borrower and New Guarantor of an
original Environmental Indemnity Agreement, dated as of the date hereof (the
“New Environmental Indemnity”), in favor of Lender and in form and substance
acceptable to Lender;

h.
Execution and delivery to Lender by New Borrower and New Manager, of an original
Assignment of Management Agreement and Subordination of Management Fees (the
“New Manager’s Subordination”), dated as of the date hereof, in form and
substance acceptable to Lender;

i.
Execution and delivery to Lender by New Borrower, New Manager and Cash
Management Bank of an original Deposit Account Control Agreement (the “New
Lockbox Agreement”), dated as of the date hereof, in form and substance
acceptable to Lender;

j.
Execution and delivery to Lender by New Borrower, Cash Management Bank, New
Manager, Borrower, and Manager of an original First Amendment to Deposit Account
Agreement (the “First Amendment to Cash Management Agreement”), dated as of the
date hereof, in form and substance acceptable to Lender;


6

--------------------------------------------------------------------------------




k.
Execution and delivery to Lender of officer’s certificates addressing or
attaching, as applicable, true, correct and complete copies of the
organizational documents, resolutions, incumbency of officers and such other
items as Lender may reasonably require with respect to New Borrower, New
Guarantor and such other affiliates thereof as Lender shall reasonably require,
setting forth, among other things, such entity’s authority to assume the Loan,
execute and deliver the Loan Documents (except the Excluded Original Loan
Documents), as applicable, and comply with all requirements in this Agreement
and the other Loan Documents (except the Excluded Original Loan Documents),
executed by the appropriate persons and/or on behalf of New Borrower and New
Guarantor and such other affiliates thereof as Lender shall reasonably require;

l.
Execution and delivery to Lender of a Certificate of Authority, executed by New
Borrower;

m.
The representations and warranties contained herein shall be true and correct in
all material respects as of the Effective Date;

n.
Receipt by Lender of New Borrower’s insurance policies or certificates of
insurance as required by Lender pursuant to the Loan Documents, as amended
hereby, and in form, substance and amount required pursuant to the Loan
Documents, as amended hereby;

o.
Receipt by Lender of an executed copy of the Agreement of Purchase and Sale,
dated as of December 4, 2013, by and between Borrower and 110 William Holdings
III, LLC, a Delaware limited liability company (the “Original Purchaser”),
governing the terms of the sale of the Property from Borrower to New Borrower,
together with executed copies of all further amendments, assignments and other
modifications thereto, including, without limitation, an assignment and
assumption of the Purchase Agreement to New Borrower (as amended and assigned,
collectively, the “Purchase Agreement”);

p.
Receipt by Lender of an executed copy of the deed by which title to the Property
will be conveyed to New Borrower (the “Deed”) and a bill of sale by which the
personal property will be transferred to New Borrower, in each case, in form and
substance acceptable to Lender;

q.
Receipt by Lender of executed copies of the (i) Assignment and Assumption of
Leases, (ii) Assignment and Assumption of Contracts, Warranties and Guaranties
and Other Intangible Property; (iii) Owner’s Affidavit, (iv) Tenant Notice
Letters and (v) FIRPTA Affidavit, each in the form attached to the Purchase
Agreement and otherwise in form and substance acceptable to Lender;

r.
Receipt by Lender of an executed copy of the termination of the existing
property management agreement, in form and substance acceptable to Lender;

s.
Receipt by Lender of a copy of the New Property Management Agreement for the
Property with the New Manager, in form and substance acceptable to Lender;


7

--------------------------------------------------------------------------------




t.
Receipt by Lender of all tenant estoppel certificates obtained by Borrower, to
the extent required pursuant to the Purchase Agreement;

u.
Receipt by Lender of an executed Form W-9 for New Borrower;

v.
Receipt by Lender of the written approval of the Assumption and other
transactions contemplated hereby by the special servicer of the Loan and any
loan participants, if applicable;

w.
Receipt by Lender of the written approval of the Assumption and other
transactions contemplated hereby by Pearlmark Mezzanine Realty Partners III,
L.L.C. and TMRP III Co-Investment, L.L.C., each a Delaware limited liability
company and, collectively, the mezzanine lenders of the Loan (collectively, the
“Mezzanine Lenders”);

x.
Receipt by Lender of the written approval of the assumption by 110 William Mezz
III, LLC (the “New Mezzanine Borrower”), the sole member of New Borrower, of the
Mezzanine Loan and other transactions contemplated thereby by the Mezzanine
Lenders;

y.
Receipt by Lender from each relevant Rating Agency of a “no downgrade letter”
with respect to the Assumption or waiver by such Rating Agency of its right to
review the terms of the Assumption and other transactions contemplated hereby;

z.
Receipt by Lender of an opinion of counsel to Lender with respect to the
compliance of the Assumption and other transactions contemplated hereby with the
provisions of the Internal Revenue Code as the same pertain to real estate
mortgage investment conduits, such opinion to be in form, scope and substance
satisfactory to Lender;

aa.
Receipt by Lender from New Borrower of opinions of New Borrower’s and New
Guarantor’s counsel (i) with respect to non-consolidation issues (the “New
Non-consolidation Opinion”) and (ii) with respect to due formation, execution,
authority, and enforceability of this Agreement and the other loan documents
executed in connection herewith and such other matters as Lender may reasonably
require, all such opinions in form, scope and substance satisfactory to Lender;

bb.
Payment to Lender of the fee provided for in Section 2 above; and

cc.
Payment to Lender of all of Lender’s costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including, without
limitation, title insurance costs, escrow and recording fees, rating agency
fees, attorneys’ fees, appraisal, engineers’ and inspection fees and
documentation costs and charges, whether such services are furnished by Lender’s
employees, agents or independent contractors.

5.
Effective Date. This Agreement shall be effective as of the date hereof
(“Effective Date”) and upon the Effective Date, this Agreement shall be
incorporated into the terms of the Loan Documents.


8

--------------------------------------------------------------------------------




6.
Assumption. New Borrower (i) hereby assumes and agrees to pay when due all sums
due or to become due or owing by Borrower under the Note, the Loan Agreement,
the Security Instrument, and the other Original Loan Documents (except the
Excluded Original Loan Documents), each as amended hereby and by the First
Amendment to Cash Management Agreement, as applicable, (ii) shall hereafter
faithfully perform all of Borrower’s or, as applicable, “Maker’s” or
“Assignor’s” obligations under the Note, the Loan Agreement, the Security
Instrument, and the other Original Loan Documents (except the Excluded Original
Loan Documents), each as amended hereby and by the First Amendment to Cash
Management Agreement, as applicable, (iii) shall be bound by all of the
provisions of the Note, the Loan Agreement, the Security Instrument, and the
other Loan Documents (except the Excluded Original Loan Documents), each as
amended hereby and by the First Amendment to Cash Management Agreement, as
applicable, and (iv) assumes all liabilities and obligations of Borrower or, as
applicable, “Maker” or “Assignor” under the Note, the Loan Agreement, the
Security Instrument, and the other Original Loan Documents (except the Excluded
Original Loan Documents), each as amended hereby and by the First Amendment to
Cash Management Agreement, as applicable, in each case, as if New Borrower were
an original signatory thereto as “Borrower”, “Maker” or “Assignor”, as the case
may be. The execution of this Agreement by New Borrower shall be deemed its
execution of the Note, the Loan Agreement, the Security Instrument, and the
other Original Loan Documents (except the Excluded Original Loan Documents),
each as amended hereby and by the First Amendment to Cash Management Agreement,
as “Borrower”, “Maker” or “Assignor”, as applicable.

7.
Partial Release of Borrower. Lender hereby releases (on the Effective Date)
Borrower from liability under the Original Loan Documents; provided, however,
Borrower is expressly not released from, and nothing contained herein is
intended to limit, impair, waive, forgive, terminate or revoke, any of
Borrower’s liabilities or obligations arising under the Note, the Loan
Agreement, the Security Instrument, or any of the other Loan Documents, to the
extent the same arise out of or are otherwise related to any act, condition or
omission occurring or existing on or before the Effective Date (the “Retained
Obligations”), and the Retained Obligations shall continue in full force and
effect in accordance with the terms and provisions thereof and hereof. The
Retained Obligations shall not be modified, discharged, waived, forgiven or
reduced by any amendment or modification to, or extension, renewal, restatement
or replacement of, the Note, the Loan Agreement, the Security Instrument, or any
other Loan Document, including, without limitation, changes to the terms of
repayment thereof, amendments, modifications, extensions or renewals of
repayment dates, releases or subordinations of security in whole or in part,
changes in the interest rate or advances of additional funds by Lender in its
discretion for purposes related to those set forth in the Loan Documents.

Borrower agrees that from time to time without first requiring performance on
the part of New Borrower, Lender may look to and require performance by Borrower
of all Retained Obligations. Borrower waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest and notices
of dishonor of all or any part of the indebtedness or any other obligation or
liability now existing or hereafter arising under the Loan Documents.

9

--------------------------------------------------------------------------------




8.
Confirmation of Environmental Indemnity; Partial Release of Indemnitor. Lender
hereby releases (on the Effective Date) Indemnitor (as defined in the
Environmental Indemnity) from liability and obligations under the Environmental
Indemnity to the extent first accruing after the Effective Date; provided,
however, that the parties hereby acknowledge and agree that Indemnitor is
expressly not released from and nothing contained herein is intended to limit,
impair, terminate, waive, forgive or revoke, any of Indemnitor’s obligations
under the Environmental Indemnity, if, or to the extent that, the same arise out
of or in connection with any act, condition or omission occurring or existing on
or before the Effective Date (the “Environmental Indemnitee Retained
Obligations”), and that the Environmental Indemnitee Retained Obligations shall
continue in full force and effect in accordance with the terms and provisions
thereof and hereof. Indemnitor’s obligations under the Environmental Indemnity
with respect to the Environmental Indemnitee Retained Obligations shall not be
modified, discharged, waived, forgiven or reduced by any amendment or
modification to, or extension, renewal, restatement or replacement of, the Note,
the Security Instrument or any other Loan Documents, including, without
limitation, changes to the terms of repayment thereof, modifications, extensions
or renewals of repayment dates, releases or subordinations of security in whole
or in part, changes in the interest rate or advances of additional funds by
Lender in its discretion for purposes related to those set forth in the Loan
Documents.

11.
Confirmation of Guaranty; Partial Release of Guarantor.

a.
Subject to the terms of Section 9(b) hereof, Guarantor hereby acknowledges,
covenants and agrees that neither the Transfer nor the Assumption nor anything
contained in this Agreement, the other Loan Documents or otherwise shall be
deemed or construed to release Guarantor from any liability or other obligations
under the Loan Documents including, without limitation, Guarantor’s liability
under the terms of the Guaranty (any and all such obligations shall be herein
referred to as the “Original Guarantor Obligations”). Subject to the terms of
Section 9(b) hereof, Guarantor hereby expressly ratifies and confirms its
obligations under and with respect to the Original Guarantor Obligations.
Subject to the terms of Section 9(b) hereof, Guarantor’s acknowledgment and
ratification of the Original Guarantor Obligations (i) is absolute,
unconditional and is not subject to any defenses, waivers, claims or offsets,
and (ii) shall not be affected or impaired by any agreement, condition,
statement or representation of any person or entity.

b.
Anything to the contrary notwithstanding, from and after the Effective Date,
Guarantor shall, with respect only to those matters first arising or accruing
after the Effective Date, be released of its liability in respect of the
Original Guarantor Obligations. Guarantor expressly acknowledges and agrees that
the release set forth in the preceding sentence shall not be construed to
release Guarantor from any liability in respect of the Original Guarantor
Obligations for any acts or events occurring or obligations arising prior to the
date hereof, whether or not such acts, events or obligations are, as of the date
of this Agreement, known or ascertainable. Guarantor ratifies, affirms,
reaffirms, acknowledges, confirms and agrees that the Original Guarantor
Obligations, as limited above, continue to be the legal, valid and binding
obligations of Guarantor, in accordance with their terms.


10

--------------------------------------------------------------------------------




10.
Release of Lender Parties and Covenant Not to Sue. Borrower, Guarantor, New
Borrower and New Guarantor, on behalf of themselves and their respective
affiliates, heirs, successors and assigns, hereby release and forever discharge,
as of the Effective Date, Lender, any trustee of the Loan, any participant in
the Loan, any servicer or special servicer of the Loan, each of their respective
predecessors in interest and successors and assigns, together with the officers,
directors, partners, employees, investors, certificate holders and agents of
each of the foregoing (collectively, the “Lender Parties”), from all debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, claims, damages, judgments, executions, actions,
inactions, liabilities, demands or causes of action of any nature, at law or in
equity, which Borrower, Guarantor, New Borrower and/or New Guarantor now have by
reason of any cause, matter, or thing through and including the Effective Date,
including, without limitation, matters arising out of or relating to: (a) the
Loan, including, without limitation, its funding, administration and servicing;
(b) the Loan Documents; or (c) the Property (collectively, “Pre-Transfer
Claims”). Each of Borrower, Guarantor, New Borrower and Guarantor on behalf of
itself and its successors and assigns, covenants and agrees never to institute
or cause to be instituted or continue prosecution of any suit or other form of
action or proceeding of any kind or nature whatsoever against any of the Lender
Parties by reason of or in connection with any Pre-Transfer Claims.

THIS RELEASE INCLUDES CLAIMS OF WHICH BORROWER, NEW BORROWER, NEW GUARANTOR
AND/OR GUARANTOR ARE PRESENTLY UNAWARE OR WHICH BORROWER, NEW BORROWER, NEW
GUARANTOR AND/OR GUARANTOR DO NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY
BORROWER, NEW BORROWER, NEW GUARANTOR AND/OR GUARANTOR, WOULD MATERIALLY AFFECT
BORROWER’S RELEASE OF THE LENDER PARTIES, NEW BORROWER’S RELEASE OF THE LENDER
PARTIES, NEW GUARANTOR’S RELEASE OF THE LENDER PARTIES OR GUARANTOR’S RELEASE OF
THE LENDER PARTIES.
BORROWER, GUARANTOR, NEW BORROWER AND NEW GUARANTOR EACH ACKNOWLEDGES THAT (i)
THIS SECTION 10 HAS BEEN READ AND FULLY UNDERSTOOD, (ii) BORROWER, GUARANTOR,
NEW BORROWER AND NEW GUARANTOR HAVE EACH HAD THE CHANCE TO ASK QUESTIONS OF ITS
COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE, AND (iii) BORROWER, GUARANTOR, NEW
BORROWER AND NEW GUARANTOR EACH HAS ACCEPTED AND AGREED TO THE TERMS SET FORTH
IN THIS SECTION 10.
13.
Representations and Warranties.

a.
Assignment. Borrower and New Borrower each hereby represents and warrants to
Lender as of the Effective Date that Borrower has irrevocably and
unconditionally transferred and assigned to New Borrower all of Borrower’s
right, title and interest in and to:


11

--------------------------------------------------------------------------------




i.
The Property;

ii.
The Original Loan Documents (except the Excluded Original Loan Documents);

iii.
All Leases related to the Property;

iv.
All easements, rights-of-way, reciprocal easement agreements, operating
agreements, declarations of conditions, covenants and restrictions, and any
other documents or instruments related to the Property;

v.
All prepaid rents and security deposits, if any, held by Borrower in connection
with Leases of any part of the Property;

vi.
All rights as named insured under all casualty and liability insurance policies
(and all endorsements in connection therewith) relating to the Property (unless,
but only to the extent that, New Borrower is obtaining its own such insurance
policies); and

vii.
All funds, if any, deposited in impound accounts, including, without limitation,
the accounts and subaccounts described in Paragraph (B) of the recitals of this
Agreement, held by or for the benefit of Lender pursuant to the terms of the
Loan Documents.

Each of Borrower and New Borrower, as to itself only, hereby further represents
and warrants to Lender that no consent to either (x) the Transfer and Assumption
or (y) termination of the current property manager as Manager and engagement of
New Manager as Manager is required by any Governmental Authority or required
under any agreement to which Borrower or New Borrower, respectively, is a party
or to which the Property is subject, including, without limitation, under any
Lease, operating agreement, mortgage or deed of trust (other than the Loan
Documents), or if any such consent is required, that it has obtained all such
consents and delivered copies of the same to Lender.
b.
No Defaults; Representations and Warranties. Borrower and, to the best of its
knowledge, New Borrower, each hereby represents and warrants that no default,
Event of Default, breach or failure of condition has occurred, or would exist
with notice or the lapse of time or both, under any of the Loan Documents.
Borrower hereby represents and warrants that all representations and warranties
in the Loan Agreement, the Security Instrument and the other Original Loan
Documents are true and correct in all material respects on the date hereof, as
if made on the Effective Date. New Borrower hereby represents and warrants that
all representations and warranties in the Loan Agreement, the Security
Instrument and the other Original Loan Documents (other than the Excluded
Original Loan Documents) are true and correct in all material respects on the
date hereof, as if made on the Effective Date, other than any representations or
warranties that are unique and specific only to Borrower (e.g., Borrower’s date
of formation).


12

--------------------------------------------------------------------------------




c.
Loan Documents. New Borrower and New Guarantor each represents and warrants to
Lender that New Borrower and New Guarantor have received copies of the Loan
Documents, and agrees that, Lender has no obligation or duty to provide any
information to New Borrower or New Guarantor regarding the terms and conditions
of the Loan Documents or advise New Borrower or New Guarantor of the terms and
conditions therein. New Borrower further agrees that, as of the Effective Date,
all representations, warranties, covenants and agreements in the Original Loan
Documents (except the Excluded Original Loan Documents), as amended hereby,
shall apply to New Borrower, as though New Borrower were the borrower originally
named in the Original Loan Documents (as such Original Loan Documents are
modified by this Agreement) (it being agreed and acknowledged that any
representations, warranties, covenants, acknowledgments or agreements, which, by
their terms, refer to “as of the date hereof” or words of similar import, in the
Original Loan Documents shall be deemed to mean, for purposes of this Agreement,
“as of the Effective Date”). New Borrower further understands that, except as
expressly set forth herein, Lender has not waived any right of Lender or
obligation of Borrower under the Original Loan Documents or New Borrower under
the Loan Documents and Lender has not agreed to any modification or waiver of
any provision of any Loan Document, other than as expressly provided herein and
by the First Amendment to Cash Management Agreement, as applicable, or to any
extension of the Loan. New Borrower hereby represents and warrants that, after
giving effect to this Agreement, all representations and warranties in the Loan
Agreement and the other Loan Documents (except the Excluded Original Loan
Documents) are true and correct in all material respects on the date hereof, as
if made on the Effective Date other than those representations and warranties
that are unique and specific only to Borrower (e.g., Borrower’s date of
formation).

d.
Recorded Documents. Borrower and New Borrower each represent and warrant that
they have reviewed the Recorded Documents (as defined below), and that the
Transfer and the Assumption do not, and will not, (i) adversely affect the use,
possession, ownership or operation of the Property under or with respect to the
Recorded Documents, (ii) adversely affect any right, privilege, benefit,
liability or obligation of the owner of the Property under or with respect to
the Recorded Documents, (iii) violate any term or condition of any Recorded
Document, or (iv) deprive Lender of any direct or indirect benefits of, or
rights under, any of the Recorded Documents. For the purposes of this
subsection, “Recorded Documents” shall mean any and all documents or agreements
of record, encumbering the Property, or affecting or relating to the Property,
including, without limitation, any covenants, conditions, easements,
encumbrances, liens or other restrictions, in each case as amended, supplemented
or otherwise modified as of the date hereof.

e.
Financial Statements. New Borrower and New Guarantor represent and warrant to
Lender that the financial statements of New Borrower, New Guarantor or any
affiliate thereof previously delivered by or on behalf of such parties to
Lender: (i) are true, complete and correct in all material respects as of the
date of such financial statements; (ii) present fairly and accurately the
financial condition of each of such parties as of the date of such financial
statements; and (iii) have been prepared in


13

--------------------------------------------------------------------------------




accordance with generally accepted accounting principles consistently applied or
other accounting standards approved in writing by Lender. New Borrower and New
Guarantor further represent and warrant to Lender as of the Effective Date that,
since the date of such financial statements, there has been no material adverse
change in the financial condition of any of such parties, and, except in the
ordinary course of business or as previously disclosed in writing by New
Borrower or New Guarantor to Lender and approved in writing by Lender, no
material assets or properties reflected on such financial statements have been
sold, transferred, assigned, mortgaged, pledged or encumbered. New Borrower and
New Guarantor represent and warrant to Lender that none of New Borrower, New
Guarantor, or any sole or managing member, general partner or controlling
stockholder of New Borrower or New Guarantor, or any other entities which may be
owned or controlled directly or indirectly by New Borrower or New Guarantor is
currently a debtor in any bankruptcy, reorganization, insolvency or similar
proceeding. New Borrower and New Guarantor represent and warrant to Lender that
neither New Borrower nor New Guarantor is presently insolvent, and the proposed
Transfer and Assumption will not render New Borrower or New Guarantor insolvent.
f.
Reports and Other Documents.

i.
Borrower and Guarantor represent and warrant to Lender that all reports, tax
returns, documents, instruments and information delivered to Lender, by or on
behalf of Borrower or Guarantor, in connection with New Borrower’s assumption of
the Loan: (i) are correct in all material respects and sufficiently complete to
give Lender accurate knowledge of their subject matter, and (ii) do not contain
any misrepresentation of a material fact or omission of a material fact which
omission makes the provided information misleading, and there has been no
adverse change in Borrower or Guarantor’s financial condition since the delivery
of such documentation.

ii.
New Borrower and New Guarantor represent and warrant to Lender that all reports,
tax returns, documents, instruments and written information delivered to Lender,
by or on behalf of New Borrower or New Guarantor, in connection with the
Assumption: (i) are correct and complete in all material respects as of the date
of the reports, tax returns, documents and written information, and (ii) do not
contain any misrepresentation of a material fact or omission of a material fact
which omission makes the provided information misleading, and there has been no
material adverse change in New Borrower or New Guarantor’s financial condition
since the delivery of such documentation.

g.
Organization.

i.
Borrower represents and warrants to Lender that it is duly formed, validly
existing and in good standing as a limited liability company under the laws of
the State of Delaware. Longwing represents and warrants to Lender that


14

--------------------------------------------------------------------------------




it is duly formed, validly existing and in good standing as a corporation under
the laws of the State of Delaware. Swig represents and warrants that he is an
individual residing in the State of New York. Each of Borrower and Guarantor
represents and warrants to Lender that it has the full power and authority to
own its assets and conduct its business, and is duly qualified in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and that such entity has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement, the other Loan Documents and the other documents executed by it in
connection with this Agreement, and has the power and authority to execute,
deliver and perform under this Agreement, the other Loan Documents, all other
documents executed in connection herewith and all of the transactions
contemplated hereby.
ii.
New Borrower represents and warrants to Lender that it is duly formed, validly
existing and in good standing as a limited liability company under the laws of
the State of Delaware. New Guarantor represents and warrants to Lender that it
is duly formed, validly existing and in good standing as a limited partnership
under the laws of the State of Delaware. Each of New Borrower and New Guarantor
represents and warrants to Lender that it has the full power and authority to
own its assets and conduct its business, and is duly qualified in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and that such entity has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement, the other Loan Documents to which it is a party and any other
documents executed by it in connection with this Agreement, and has the power
and authority to execute, deliver and perform under this Agreement, the other
Loan Documents to which it is a party, any other documents executed by it in
connection herewith and all of the transactions contemplated hereby. The
organizational chart attached as Schedule III hereto, relating to New Borrower,
New Guarantor and the other named parties therein, is true, complete and correct
on and as of the Effective Date.

h.
Consents, Execution, Delivery and Performance.

i.
Borrower and Guarantor each represent and warrant to Lender as of the Effective
Date that the execution, delivery and performance by such Person of this
Agreement and the other documents to be entered into by such Person in
connection herewith or therewith (A) do not violate such Person’s organizational
documents; (B) do not violate any constitution, statute, regulation, rule, order
or law to which such Person or the Property is subject; (C) do not constitute a
breach or default under any agreements to which such Person is a party or by
which such Person or the Property is bound and will not result in the creation
or imposition of a lien, charge or encumbrance upon the Property or any of the
assets of such Person (other than pursuant to the terms of this Agreement, the
other Loan Documents


15

--------------------------------------------------------------------------------




and the other documents to be entered into in connection herewith or therewith);
(D) do not violate any judicial or administrative decree, writ, judgment or
order to which such Person or the Property is subject; (E) do not require any
consent, approval, authorization or order of any court, governmental authority
or any other Person, other than for those which have already been obtained by
Borrower or New Borrower; and (F) constitute the legal, valid and binding
obligations of such Person, enforceable against such Person in accordance with
their terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights, or by the application of the rules of equity.
ii.
New Borrower represents and warrants to Lender that the execution, delivery and
performance by New Borrower of this Agreement, the New Environmental Indemnity,
the other Loan Documents to which it is a party and any other documents to be
entered into by New Borrower in connection herewith or therewith (A) do not
violate New Borrower’s organizational documents; (B) do not violate any
constitution, statute, regulation, rule, order or law to which New Borrower or
the Property is subject; (C) do not constitute a breach or default under any
agreements to which New Borrower is a party or by which New Borrower or the
Property is bound and will not result in the creation or imposition of a lien,
charge or encumbrance upon the Property or any of the assets of New Borrower
(other than pursuant to the terms of this Agreement, the other Loan Documents
and the other documents to be entered into in connection herewith or therewith);
(D) do not violate any judicial or administrative decree, writ, judgment or
order to which New Borrower or the Property is subject; (E) do not require any
consent, approval, authorization or order of any court, governmental authority
or any other Person, other than for those which have already been obtained by
Borrower, New Borrower or New Mezzanine Borrower; and (F) constitute the legal,
valid and binding obligations of New Borrower, enforceable against New Borrower
in accordance with their terms, except as such enforcement may be limited by
bankruptcy, insolvency, moratorium or other laws affecting the enforcement of
creditors’ rights, or by the application of the rules of equity.

iii.
New Guarantor represents and warrants to Lender that the execution, delivery and
performance by New Guarantor of this Agreement, the New Guaranty and any other
documents to be entered into by New Guarantor in connection herewith or
therewith (A) do not violate New Guarantor’s organizational documents; (B) do
not violate any constitution, statute, regulation, rule, order or law to which
New Guarantor or the Property is subject; (C) do not constitute a breach or
default under any agreements to which New Guarantor is a party or by which New
Guarantor or the Property is bound and will not result in the creation or
imposition of a lien, charge or encumbrance upon the


16

--------------------------------------------------------------------------------




Property or any of the assets of New Guarantor (other than pursuant to the terms
of this Agreement and the other documents to be entered into in connection
herewith or therewith); (D) do not violate any judicial or administrative
decree, writ, judgment or order to which New Guarantor or the Property is
subject; (E) do not require any consent, approval, authorization or order of any
court, governmental authority or any other Person, other than for those which
have already been obtained; and (F) constitute the legal, valid and binding
obligations of New Guarantor, enforceable against New Guarantor in accordance
with their terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights, or by the application of the rules of equity.
i.
Single Purpose.

i.
Borrower represents and warrants to Lender that it has not owned any real
property or assets other than the Property and does not operate any business
other than the management and operation of the Property.

ii.
New Borrower represents and warrants to Lender that it does not own any real
property or assets other than the Property and does not operate any business
other than the management and operation of the Property.

j.
Transfer Taxes. Borrower and New Borrower each represents and warrants to Lender
that all realty transfer taxes or similar taxes or charges have been or shall be
paid in full in connection with the consummation of the Transfer.

k.
Compliance with Laws. Borrower, Guarantor, New Borrower and New Guarantor each
represents and warrants to Lender that the Transfer shall be completed and
effectuated in compliance with all applicable laws and the requirements of any
governmental authority.

l.
Encumbrances. New Borrower and New Guarantor each represents and warrants to
Lender that there are no and will not be any pledges of or encumbrances on the
direct or indirect ownership interests in New Borrower to which Lender’s consent
is required under the Loan Documents (other than the pledge of New Mezzanine
Borrower’s ownership interests in New Borrower in connection with the Mezzanine
Loan).

m.
New Borrower’s Name and Location. New Borrower represents and warrants to Lender
that (i) New Borrower’s principal place of business is located at c/o Savanna,
430 Park Avenue, 12th Floor, New York, New York 10022; (ii) all organizational
documents of New Borrower delivered to Lender are true, correct and complete in
every respect; and (iii) New Borrower’s legal name is exactly as shown on page
one of this Agreement.

n.
Fair Market Value. Borrower, New Borrower, Guarantor and New Guarantor each
represents and warrants to Lender that the fair market value of the interest in
real


17

--------------------------------------------------------------------------------




property that secures the Loan immediately after the closing of the Transfer and
Assumption equals or exceeds the fair market value of the interest in real
property that secured the Loan immediately before the closing of the Transfer
and Assumption within the meaning of Section 1.860G-2(b)(7)(iii) of the Income
Tax Regulations promulgated under the Internal Revenue Code of 1986, as amended.
o.
No Prohibited Persons or Embargoed Persons. New Borrower and New Guarantor each
represents and warrants to Lender that none of New Borrower, New Guarantor or
any of their respective affiliates is a Prohibited Person (as defined below),
and New Borrower, New Guarantor and their respective affiliates are and have
been since their respective dates of formation in full compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury. New Borrower and
New Guarantor each covenants and represents and warrants to Lender that, as of
the Effective Date and at all times throughout the term of the Loan, including
after giving effect to any transfers or assignments permitted pursuant to the
Loan Documents, (i) none of the funds or other assets of New Borrower or New
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in New Borrower or New Guarantor,
as applicable (whether directly or indirectly), is prohibited by law or the Loan
is in violation of law (any such Person, entity or government, an “Embargoed
Person”); (ii) no Embargoed Person has any interest of any nature whatsoever in
New Borrower or New Guarantor, as applicable, with the result that the
investment in New Borrower or New Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and (iii)
none of the funds of New Borrower or New Guarantor, as applicable, have been
derived from any unlawful activity with the result that the investment in New
Borrower or New Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

A “Prohibited Person” is any Person (i) listed in the Annex to, or otherwise
subject to the provisions of, the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”), (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order, (iii) with
whom Lender is prohibited from dealing or otherwise engaging in any transaction
by any terrorism or money laundering law, including the Executive Order, (iv)
who commits, threatens or conspires to commit or supports “terrorism” as defined
in the Executive Order, (v) that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list, or (vi) who is an affiliate of or
affiliated with a Person listed above.

18

--------------------------------------------------------------------------------




p.
Purchase Agreement. New Borrower represents and warrants to Lender that (i) the
Purchase Agreement, together with all agreements and other instruments executed
and delivered in connection therewith (collectively, the “Purchase Documents”),
and the New Property Management Agreement are the only agreements between
Borrower and New Borrower (or any of their respective affiliates) with respect
to the Property and (ii) none of the Purchase Documents and none of the terms,
conditions or provisions therein have been amended, modified, waived, terminated
or otherwise changed.

q.
Tenant Direction Letters. New Borrower hereby covenants and agrees to deliver,
or cause to be delivered, an executed tenant notification letter to each tenant
at the Property, in the form attached hereto as Exhibit B, within one (1)
business day following the Assumption, and to deliver, or cause to be delivered,
to Lender, within five (5) business days after the date hereof, a certification
executed by New Borrower certifying delivery of such tenant notification letter,
together with an executed copy of each applicable tenant notification letter.

r.
Uncalled Capital Commitments. New Guarantor hereby represents and warrants to
Lender that New Guarantor has received Twelve Million Thirty Five Thousand Four
Hundred Twenty Eight and 60/100 Dollars ($12,035,428.60) in called capital
commitments and One Hundred Eight Million Three Hundred Eighteen Thousand Eight
Hundred Fifty Seven and 40/100 Dollars ($108,318,857.40) in uncalled capital
commitments.

12.
Loan Agreement Amendments. New Borrower and Lender agree (and Guarantor,
Borrower and New Guarantor acknowledge) that the Loan Agreement is hereby
amended as of the Effective Date as follows:

a.
The following definitions, “JV Agreement”, “Longwing Guarantor”, “Longwing
Guaranty”, “Permitted Transfer”, “Sole Member”, “Sponsor”, “Swig Family Entity”
and “Swig Guaranty”, set forth in the Loan Agreement are hereby deleted in their
entirety and such definitions (as applicable) are replaced with the following:

i.
“JV Agreement” shall mean that certain Limited Liability Company Agreement dated
as of December 23, 2013 of the JV Entity.

ii.
“Mezzanine Borrower shall mean 110 William Mezz III, LLC, a Delaware limited
liability company.”

iii.
“Permitted Transfer shall mean any of the following: (i) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (ii)
any transfer, directly as a result of the legal incapacity of a natural person,
of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto, (iii) any Lease of space in the


19

--------------------------------------------------------------------------------




Improvements to Tenants in accordance with the terms and provisions of Section
4.1.9 hereof, (iv) any Transfer permitted without Lender’s prior consent in
accordance with the terms and provisions of Section 8.2 hereof, and (v) any
pledge by Mezzanine Borrower of the direct ownership interests in Borrower and
other collateral pursuant to the Mezzanine Loan Agreement, as well as any
Transfer made in accordance with all requirements of the Intercreditor Agreement
occurring upon the foreclosure of, or other remedial action with respect to, any
such ownership interests or delivery of an assignment in lieu of foreclosure in
respect of any such ownership interests.”
iv.
“Sole Member shall mean 110 William Mezz III, LLC, a Delaware limited liability
company.”

v.
“Sponsor” shall mean, individually and collectively, Savanna Sponsor and KBS
Sponsor.”

Notwithstanding the deletion of the definitions “Longwing Guarantor”, “Longwing
Guaranty”, “Swig Family Entity” and “Swig Guaranty” from the Loan Agreement as
provided in this Section 12(a), nothing in this Section 12(a) shall be deemed or
construed to release Guarantor from any Original Guarantor Obligations, except
as may otherwise be provided in Section 9 of this Agreement, or to release
Indemnitor (as defined in the Environmental Indemnity) from the Environmental
Indemnitee Retained Obligations, excepts as may otherwise be provided in Section
8 of this Agreement.
b.
The following definitions are hereby added to the Loan Agreement as defined
terms therein:

i.
“Corporate Loan shall have the meaning ascribed to such term in Section 8.2
hereof.”

ii.
“JV Entity shall mean KBS SOR SREF III 110 William, LLC, a Delaware limited
liability company.”

iii.
“KBS Sponsor shall mean KBS Strategic Opportunity REIT, Inc., a Maryland
corporation.”

iv.
“KBS Guarantor Conditions shall have the meaning ascribed to such term as set
forth in Section 8.4 hereof.”

v.
“KBS JV Partner shall mean KBS SOR 110 William JV, LLC, a Delaware limited
liability company.”

vi.
“REIT Transfer shall have the meaning ascribed to such term in Section 8.2
hereof.”


20

--------------------------------------------------------------------------------




vii.
“Savanna Sponsor shall mean Savanna Real Estate Fund III, L.P., a Delaware
limited partnership.”

viii.
“Savanna JV Partner shall mean SREF III 110 William JV, LLC, a Delaware limited
liability company.”

c.
The last two (2) sentences of Section 3.1.1(b) of the Loan Agreement are hereby
deleted in its entirety and replaced with the following sentences: “Borrower’s
organizational identification number, if any, assigned by the state of its
incorporation or organization is 5454173. Borrower’s federal tax identification
number is 46-4412896.”

d.
Section 3.1.47(d) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following: “Except as provided on Schedule VI hereof, no
Material Agreement has as a party an Affiliate of Borrower.”

e.
The following shall be added as Section 3.1.51 of the Loan Agreement: “Borrower
hereby represents and warrants to, and covenants with, Lender that as of the
date hereof and at all times on and after the date hereof and until such time as
the Debt shall be paid in full, JV Entity’s Organizational Documents provide
that JV Entity will not directly or indirectly, without the prior written
consent of Savanna Sponsor, cause Borrower to (i) file or consent to the filing
of any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute, (ii)
seek or consent to the appointment of a trustee, custodian, receiver, liquidator
or any similar official for Borrower or a substantial portion of its assets or
properties, (iii) make an assignment for the benefit of creditors, or (iv) take
any action in furtherance of any of the foregoing.”

f.
Section 3.1.44 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

iii.
“Purchase Option. Except with respect to transfers between KBS JV Partner and
Savanna JV Partner as may be expressly provided in the JV Agreement, neither the
Property nor any part thereof or interest therein is subject to any purchase
options, rights of first refusal to purchase, rights of offer to purchase or
other similar rights in favor of any Person; provided, however, transfers
between KBS JV Partner and Savanna JV Partner shall be subject to the terms and
conditions set forth in Article VIII hereof.”

g.
The following shall be added to the end of Section 8.1 of the Loan Agreement:
“For purposes of clarification, the execution by KBS SOR Properties, LLC, KBS
Strategic Opportunity Limited Partnership, KBS Strategic Opportunity REIT, Inc.,
and KBS Strategic Opportunity Holdings, LLC of unsecured guaranties and/or
indemnity agreements in and of themselves shall not be deemed a Transfer.”

h.
Section 8.2 of the Loan Agreement is hereby modified as follows:


21

--------------------------------------------------------------------------------




“Section 8.2    Permitted Transfers of Interests in Borrower. Notwithstanding
anything to the contrary contained in Section 8.1 hereof, Lender’s consent shall
not be required in connection with one or a series of Transfers, of not more
than forty-nine percent (49%) in the aggregate of the direct or indirect
ownership interests in Borrower, provided that the following conditions are
satisfied: (a) no monetary or material non-monetary Default nor any Event of
Default shall have occurred and remain outstanding or shall occur solely as a
result of such Transfer; (b) such Transfer shall not (i) cause the transferee,
together with its Affiliates, to acquire control of Borrower, (ii) result in
Borrower no longer being controlled by one or more Sponsors, or (iii) cause the
transferee, together with its Affiliates, to increase its direct or indirect
interest in Borrower to an amount which exceeds forty-nine percent (49%) in the
aggregate; (c) to the extent the transferee owns twenty percent (20%) or more of
the direct or indirect interests in Borrower immediately following such Transfer
(provided that such transferee did not own 20% or more of the direct or indirect
ownership interests in such Borrower as of the Closing date), Borrower shall
deliver, at Borrower’s sole cost and expense, customary searches (OFAC, KYC,
credit, judgment, lien, bankruptcy, etc.) reasonably acceptable to Lender with
respect to such transferee and its Affiliates as Lender may reasonably require;
(d) after giving effect to such Transfer, one or more Sponsors shall continue to
own, directly or indirectly, in the aggregate, at least fifty percent (50%) of
all legal, beneficial and economic interests in Borrower; (e) the Property shall
continue to be managed by Manager or a Qualified Manager; (f) Borrower shall
give Lender notice of such proposed Transfer, together with copies of all
instruments effecting such Transfer and copies of any Organizational Documents,
including without limitation, a revised organizational structure chart, that
Lender shall reasonably require, not less than ten (10) Business Days prior to
the proposed date of such Transfer; and (g) the structure of Borrower
(including, without limitation, its single purpose nature and bankruptcy
remoteness) shall not be adversely affected by such Transfer.
In addition, notwithstanding anything to the contrary contained herein, nothing
herein shall be deemed to prohibit, and no consent of Lender is required for:
(u)    Transfers of interests in Savanna Sponsor, provided (I) the foregoing
clauses (a) through (g) in this Section 8.2 remain satisfied, (II) Savanna
Sponsor continues to hold fifty-one percent (51%) or more of the membership
interest (directly or indirectly) in Savanna JV Partner, (III) there is no
change in control of Savanna Sponsor as a result of the Transfers and (IV) there
is no change in control of Borrower as a result of the Transfers;
(v)    Transfers of any direct or indirect interests in Borrower by KBS Sponsor,
provided (I) the foregoing clauses (a) through (g) in this Section 8.2 remain
satisfied, (II) KBS Sponsor continues to hold fifty one percent (51%) or more of
the membership interest (directly or indirectly) in KBS JV Partner, (III) there
is no change of control of KBS Sponsor and (IV) there is no change in control of
Borrower as a result of such Transfers;
(w)    Transfers of any direct or indirect interests in Borrower by Savanna
Sponsor, provided (I) the foregoing clauses (a) through (g) in this Section 8.2
remain satisfied, (II) Savanna Sponsor continues to hold fifty one percent (51%)
or more of the

22

--------------------------------------------------------------------------------




membership interests (directly or indirectly) in Savanna JV Partner, (III) there
is no change of control of Savanna Sponsor, and (IV) there is no change in
control of Borrower as a result of the Transfers;
(x)    Transfer of less than all of KBS JV Partner’s ownership in JV Entity to
Savanna JV Partner, provided the foregoing clauses (a), (b)(ii), and (c) through
(g) in this Section 8.2 remain satisfied;
(y)    Transfers of less than all of Savanna JV Partner’s ownership in the JV
Entity to KBS JV Partner, provided the foregoing clauses (a), (b)(ii), and (c)
through (g) in this Section 8.2 remain satisfied; or
(z)    the removal of the Savanna JV Partner as the “Managing Member” of the JV
Entity upon the occurrence of a “Just Cause Event” (as such term is defined in
the Limited Liability Company Agreement of the JV Entity) provided the KBS JV
Partner then becomes the sole “Managing Member” of the JV Entity and KBS Sponsor
has satisfied each of the KBS Guarantor Conditions (as hereinafter defined) and
the foregoing clauses (b)(ii), and (c) through (g) of this Section 8.2 remain
satisfied.
As used in this Section 8.2, (x) the terms “change in control” or “change of
control” mean (i) a change in the possession, directly or indirectly, of the
power to direct or cause the direction of the management, policies or activities
of the controlled Person, whether through ownership of voting securities or
other beneficial interest, by contract or otherwise or (ii) any transfer of
interests or series of transfers of interests in the applicable entity which
results in more than 49% of the ownership interests of such entity or the
surviving entity, as applicable, being held by any single person or entity or
related group of people or entities which does not currently own more than 49%
of the interests in the applicable entity and (y) term “control” or “controlled”
shall mean the possession, directly or indirectly of the power to direct or
cause the direction of the management, policies or activities of the controlled
Person, whether through ownership of voting securities or other beneficial
interest, by contract or otherwise. Notwithstanding any other provision herein
to the contrary, with respect to KBS Sponsor, the sale, conveyance, transfer,
disposition, alienation, hypothecation, pledge or encumbrance (whether voluntary
or involuntary) of any shares of stock in KBS Sponsor (a “REIT Transfer”) shall
be permitted without Lender’s prior written consent, provided that such REIT
Transfer does not result in a change in control of KBS Sponsor, the Borrower or
KBS Strategic Opportunity Limited Partnership. For avoidance of doubt, Lender’s
prior written consent shall also be required for (a) KBS Sponsor to enter into a
merger and/or acquisition and/or consolidation and/or other business combination
which would result in KBS Sponsor or KBS Strategic Opportunity Limited
Partnership not being the surviving entities or (b) a sale of all or
substantially all of KBS Sponsor’s assets. Furthermore, for avoidance of doubt,
it is acknowledged and agreed the removal or replacement of KBS Capital Advisors
LLC as the advisor to KBS Sponsor shall also be deemed a change of control of
KBS Sponsor that is prohibited without Lender’s consent; provided, however, that
Lender’s consent shall not be unreasonably withheld or delayed in connection
with any such removal or replacement of KBS Capital Advisors LLC.

23

--------------------------------------------------------------------------------




In addition, KBS Strategic Opportunity Limited Partnership, KBS Strategic
Opportunity REIT, Inc., and any of the other parties owning interests in KBS
Strategic Opportunity Limited Partnership, direct or indirect, shall be
permitted to obtain loans from, or incur indebtedness to any third-party lender
(each a “Corporate Loan”) and pledge up to 49% in the aggregate of their
respective interests (direct or indirect) in KBS Strategic Opportunity Limited
Partnership and KBS SOR Properties, LLC, as security for any such Corporate Loan
so long as the ownership interests in Borrower, Mezzanine Borrower, JV Entity,
KBS JV Partner and KBS SOR Acquisition XXV, LLC are not pledged to secure such
Corporate Loan; provided, however, as a condition precedent for such pledgee to
realize on such pledge and take title to such interests each of the foregoing
clauses (b) through (g) of this Section 8.2 must be satisfied.”
i.
Article VIII of the Loan Agreement is hereby modified so as to add the following
new Section 8.4 therein:

“Section 8.4    Sponsor Transfers. Notwithstanding anything contained in this
Article VIII, in this Agreement or in the other Loan Documents to the contrary,
(x) if at any time Savanna JV Partner wishes to acquire, in its entirety, KBS JV
Partner’s ownership interest in the JV Entity and such acquisition would result
in neither KBS Sponsor nor any of its affiliates having any direct or indirect
interest in Borrower, then Lender shall permit such acquisition to occur only if
each of the following conditions have been satisfied or waived in writing by
Lender: (i) Savanna Sponsor shall then have a Net Worth (as defined in the
Guaranty) of not less than $100,000,000 (and shall then covenant in writing to
Lender to maintain at all times until the Loan is paid in full a Net Worth of
not less than $100,000,000), (ii) Borrower pays Lender’s reasonable
out-of-pocket fees and disbursements incurred in connection with such
acquisition (including, but not limited to, Lender’s reasonable legal fees) and
(iii) clauses 8.2(a), (b)(ii) and (c) through (g) hereof are satisfied, and (y)
if at any time KBS JV Partner wishes to acquire, in its entirety, Savanna JV
Partner’s ownership in the JV Entity and such acquisition would result in
neither Savanna Sponsor nor any of its affiliates having any direct or indirect
interest in Borrower, then, Lender shall permit such acquisition to occur only
if each of the following conditions have been satisfied or waived in writing by
Lender: (i) KBS SOR Properties, LLC executes and delivers to Lender a guaranty
of recourse obligations and environmental indemnity agreement in form and
substance substantially and materially the same as the Guaranty and the
Environmental Indemnity, (ii) KBS SOR Properties, LLC shall then have a Net
Worth (as defined in the Guaranty) of not less than $100,000,000 (and shall then
covenant in writing to Lender to maintain at all times until the Loan is paid in
full a Net Worth of not less than $100,000,000), (iii) KBS Sponsor delivers to
Lender any and all other documents reasonably required by Lender, including,
without limitation, a legal opinion as to the due authority and enforceability
of the new guaranty and environmental indemnity, (iv) Borrower pays Lender a
processing fee of $5,000 and Lender’s reasonable fees and disbursements incurred
in connection with such transaction (including, but not limited to, Lender’s
reasonable legal fees), (v) KBS SOR Properties, LLC at such time shall control
KBS JV Partner and hold fifty-one (51%) percent or more of the membership
interest, directly or indirectly, in KBS JV Partner, (vi) KBS SOR Properties,
LLC and Borrower deliver a written acknowledgment and agreement to Lender in
form and substance reasonably satisfactory to Lender stating that (A) no
Transfers shall thereafter occur without Lender’s consent that could result in a
change of control of KBS SOR

24

--------------------------------------------------------------------------------




Properties, LLC and (B) KBS SOR Properties, LLC at all times shall continue to
control Borrower and (vii) clauses 8.2(a), (b)(ii) and (c) through (g) hereof
are satisfied (the immediately preceding conditions (i) through (vi) shall be
collectively referred to as the “KBS Guarantor Conditions”). In the event each
of the conditions set forth in the immediately preceding sentence are satisfied,
Lender shall agree to release Savanna Sponsor from its obligations under the
Guaranty and the Environmental Indemnity for any acts, events or circumstances
which first occur from and after the consummation of such purchase.”
j.
Section 11.6 of the Loan Agreement is amended by deleting the stated addresses
for Lender and Borrower therefrom and substituting the following therein:

If to Borrower:
 
c/o Savanna
 
 
430 Park Avenue, 12th Floor
 
 
New York, New York 10022
 
 
Attention: Nicholas Bienstock and Andrew Fichte
 
 
 
With a copy to:
 
c/o Savanna
 
 
430 Park Avenue, 12th Floor
 
 
New York, New York 10022
 
 
Attention: 110 William Asset Manager
 
 
 
And a copy to:
 
Hunton & Williams LLP
 
 
200 Park Avenue
 
 
New York, New York 10166
 
 
Attention: Laurie Grasso, Esq.
 
 
 
And a copy to:
 
c/o Wells Fargo Bank, N.A.
 
 
550 South Tryon Street, 14th Floor
 
 
MAC D1086-120
 
 
Charlotte, NC 28202
 
 
Attention: Asset Manager
 
 
Loan No.: 61-1100001
 
 
 
With a copy to:
 
Seyfarth Shaw LLP
 
 
620 Eighth Avenue
 
 
New York, New York 10018
 
 
Attention: Mitchell S. Kaplan, Esq.
 
 
Facsimile: (917) 344-1264

k.
Borrower’s authorized agent in Section 11.3(B) of the Loan Agreement is amended
by deleting the name and address of such agent and substituting the following
therein:

 
 
Corporation Service Company
 
 
80 State Street
 
 
Albany, New York 12207-2543


25

--------------------------------------------------------------------------------




l.
Schedule I (Rent Roll), Schedule III (Organizational Chart), Schedule VI
(Material Agreements) and Schedule VIII (Leasing Exceptions) to the Loan
Agreement are deleted in their entirety and are replaced with Schedule VI
(Material Agreements) and Schedule VIII (Leasing Exceptions) attached to this
Agreement.

13.
Other Loan Document Amendments.

a.
Omnibus Amendment. New Borrower, New Guarantor and Lender agree (and Guarantor
and Borrower acknowledge) that all of the Original Loan Documents (except the
Excluded Original Loan Documents) are hereby amended from and after the date
hereof as follows:

i.
As defined in, and as used in, each of the Original Loan Documents (including,
without limitation, the Loan Agreement, but excluding the Excluded Original Loan
Documents):

(1)    the term “Borrower”, “Maker”, “Mortgagor” or “Assignor”, as applicable,
shall be deemed to refer to New Borrower, as such term is defined in this
Agreement;
(2)    the term “Lender”, “Beneficiary”, “Assignee”, “Mortgagee”, “Payee” or
“Holder”, as applicable, shall be deemed to refer to Lender, as such term is
defined in this Agreement;
(3)    the term “Note” shall be deemed to refer to the Note, as amended by this
Agreement, and as the same may be further amended, replaced or otherwise
modified;
(4)    the term “Loan Agreement” shall be deemed to refer to the Loan Agreement,
as amended by this Agreement, and as the same may be further amended, replaced
or otherwise modified;
(5)    the term “Guarantor” shall be deemed to refer to Guarantor and New
Guarantor, individually or collectively, as the context may require, and on a
joint and several basis, collectively, as defined herein or any replacement
guarantor;
(6)    the term “Guaranty” and any similar reference shall be deemed to refer to
the New Guaranty, as the same may be amended, replaced or otherwise modified
from time to time;
(7)    the term “Environmental Indemnity” shall be deemed to refer to the New
Environmental Indemnity, as the same may be amended, replaced or otherwise
modified from time to time;
(8)    the term “Assignment of Management Agreement” and any similar references
shall be deemed to refer to the New Manager’s

26

--------------------------------------------------------------------------------




Subordination, as the same may be amended, replaced or otherwise modified from
time to time;
(9)    the term “Management Agreement” or “Property Management Agreement”, as
applicable, shall be deemed to refer to the New Property Management Agreement,
as such term is defined in this Agreement;
(10)    the term “Clearing Account Agreement” and any similar reference shall be
deemed to refer to the New Lockbox Agreement, as the same may be amended,
replaced or otherwise modified from time to time;
(11)    the term “Manager” or “Property Manager” and any similar reference shall
be deemed to refer to the New Manager, together with any permitted replacement
of, or successor to, such property manager;
(12)    the term “Mezzanine Borrower” and any similar reference shall be deemed
to refer to 110 William Mezz III, LLC, a Delaware limited liability company;
(13)    The term “Insolvency Opinion” and any similar term or reference shall be
deemed to refer to, as the context may require, that certain bankruptcy
non-consolidation opinion letter, dated as of the Effective Date, rendered by
Hunton & Williams LLP in connection with the Loan, and (ii) any other bankruptcy
non-consolidation opinion delivered to Lender in connection with the Loan after
the Effective Date;
(14)    The term “Mezzanine Loan Agreement” shall be deemed to refer to that
certain Amended and Restated Mezzanine Loan Agreement dated as of the Effective
Date between Mezzanine Borrower and Mezzanine Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
ii.
From and after the Effective Date the term “Loan Documents”, as used in any of
the Original Loan Documents, shall be deemed to refer to the Loan Documents, as
defined in this Agreement (other than the Excluded Original Loan Documents).

14.
References. From and after the Effective Date: (a) references in any of the Loan
Documents to any of the other Loan Documents will be deemed to be references to
such other Loan Documents as modified by this Agreement; and (b) all references
to the term “Loan Documents” or “Security Documents” in any of the Loan
Documents shall hereinafter refer to the Loan Documents as defined herein, this
Agreement, and all documents executed in connection with this Agreement.


27

--------------------------------------------------------------------------------




15.
Property Remains as Security. The Property shall remain in all respects subject
to the lien, charge or encumbrance of the Security Instrument. Except as
expressly provided in this Agreement, nothing contained herein shall affect or
be construed to release or affect the liability of any party or parties who may
now or hereafter be liable under or on account of the Note or the Security
Instrument, nor shall anything contained herein affect or be construed to affect
any other security for the Note held by Lender. Nothing in this Agreement shall
in any way release, diminish or affect the lien position of the Security
Instrument or any liens created by, or, except as expressly provided in this
Agreement, the agreements or covenants contained in the Loan Documents, or the
lien priority of any such liens.

16.
No Representation of Lender Regarding Property. The parties agree that (a)
Lender has made no representations or warranties, either express or implied,
regarding the Property and it has no responsibility whatsoever with respect to
the Property, its condition, or its use, occupancy or status, and (b) no claims
arising from, or in any way connected to, matters prior to the date hereof and
relating to the Property, its condition, or its use, occupancy or status, will
be asserted against the Lender or its agents, employees, professional
consultants, affiliated entities, successors or assigns, either affirmatively or
as a defense.

17.
Waiver of Acceleration. Lender hereby agrees that it shall not exercise its
right to cause all sums secured by the Security Instrument to become immediately
due and payable because of the Transfer contemplated in this Agreement;
provided, however, Lender reserves its right under the terms of the Loan
Agreement or any other Loan Document to accelerate all principal and interest in
the event of any subsequent sale, transfer, encumbrance or other conveyance of
the Property or any interest in New Borrower, except as expressly permitted by
the Loan Documents, as amended hereby.

18.
Hazardous Substances.

a.
Without in any way limiting any other provision of this Agreement, Borrower
expressly reaffirms to its knowledge as of the Effective Date: (a) each and
every representation and warranty in the Loan Documents respecting any Hazardous
Substances or environmental matters; and (b) each and every covenant and
indemnity in the Loan Documents respecting any Hazardous Substances or
environmental matters.

b.
Without in any way limiting any other provision of this Agreement, New Borrower
(a) expressly reaffirms to its knowledge as of the Effective Date, each and
every representation and warranty in the Loan Documents (except the Excluded
Original Loan Documents) respecting any Hazardous Substances or environmental
matters set forth in the Loan Documents; and (b) expressly reaffirms to its
knowledge as of the Effective Date and continuing hereafter, each and every
covenant and indemnity in the Loan Documents (except the Excluded Original Loan
Documents) respecting any Hazardous Substances or environmental matters set
forth in the Loan Documents (except the Excluded Original Loan Documents).


28

--------------------------------------------------------------------------------




19.
Borrower Estoppel. Borrower hereby acknowledges and confirms each of the
following:

a.
Lender and Original Lender have not waived any requirements of the Loan
Documents nor any of Lender’s or Original Lender’s rights thereunder (other than
the partial releases set forth in Sections 7, 8 and 9 hereof).

b.
There has been no amendment or modification of the Loan Documents, except as
expressly provided in this Agreement.

c.
There are no facts that would support a claim of usury to defeat or avoid its
obligation to repay the principal of, interest on, and other sums or amounts due
and payable under the Loan Documents.

20.
New Borrower Estoppel.

(A)    Lender hereby informs New Borrower of, and New Borrower hereby
acknowledges, each of the following:
a.
Lender and Original Lender have not waived any requirements of the Loan
Documents nor any of Lender’s or Original Lender’s rights thereunder (other than
the partial releases set forth in Sections 7, 8 and 9 hereof).

b.
There has been no amendment or modification of the Loan Documents, except as
expressly provided in this Agreement.

(B)    New Borrower hereby acknowledges and confirms that there are no facts
that would support a claim of usury to defeat or avoid its obligation to repay
the principal of, interest on, and other sums or amounts due and payable under
the Loan Documents.    
21.
Guarantor Estoppel. Guarantor hereby acknowledges and confirms each of the
following:

a.
Lender and Original Lender have not waived any requirements of the Loan
Documents nor any of Lender’s or Original Lender’s rights thereunder (other than
the partial releases set forth in Sections 7, 8 and 9 hereof).

22.
New Guarantor Estoppel. Lender hereby informs New Guarantor of, and New
Guarantor hereby acknowledges, each of the following:

a.
Lender and Original Lender have not waived any requirements of the Loan
Documents nor any of Lender’s or Original Lender’s rights thereunder (other than
the partial releases set forth in Sections 7, 8 and 9 hereof.

23.
Lender Estoppel. Lender hereby acknowledges and confirms each of the following:

a.
Lender has not waived any of Lender’s rights under the Loan Documents (other
than the partial releases set forth in Sections 7, 8 and 9 hereof).


29

--------------------------------------------------------------------------------




b.
There are no outstanding notices of default given by Lender that remain uncured.

24.
Reliance. Lender is entitled to rely, and has relied, upon the representations,
warranties and covenants of Borrower, New Borrower, Guarantor and New Guarantor
contained in this Agreement in the execution and delivery of this Agreement and
all other documents and instruments executed and delivered by Lender in
connection with this Agreement.

25.
Notices. All notices to be given to New Borrower or Lender pursuant to the Loan
Documents shall be given and shall become effective as provided in Section 11.6
of the Loan Agreement, as amended hereby. All notices to be given to Guarantor
shall be given and shall become effective as provided in Section 6.2 of the
Guaranty. All notices to be given to New Guarantor shall be given and shall
become effective as provided in Section 6.2 of the New Guaranty.

26.
Confirmation of Security Interest. Nothing contained herein shall affect or be
construed to affect any lien, charge or encumbrance created by any Loan Document
or the priority of that lien, charge or encumbrance. All assignments and
transfers by Borrower to New Borrower are subject to any security interest(s)
held by Lender pursuant to the Loan Documents. New Borrower hereby ratifies and
confirms the security interests, liens, charges and encumbrances in favor of
Lender granted by Borrower pursuant to the Security Instrument. New Borrower
does hereby irrevocably mortgage, give, grant, bargain, sell, alienate, enfeoff,
pledge, assign, warrant, transfer, confirm, hypothecate and convey a security
interest in and to Lender and its successors and assigns in the New Borrower’s
now owned or hereafter acquired rights, interests and estates in the “Property”
(as defined in the Security Instrument).

27.
Relationship with Loan Documents. To the extent that this Agreement is
inconsistent with the other Loan Documents, this Agreement will control and the
other Loan Documents will be deemed amended by this Agreement. Except as
explicitly amended hereby, the Loan Documents shall remain unchanged and in full
force and effect.

28.
Integration; Interpretation. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated herein and supersede all prior
negotiations. The Loan Documents shall not be modified except by written
instrument executed by Lender and the other parties thereto. All capitalized
terms used herein which are not defined shall have the meanings ascribed to such
terms in the Loan Agreement, as amended hereby. This Agreement shall constitute
a “Loan Document” under, and for purposes of, the Loan Agreement and each other
Loan Document. Titles and captions of sections and subsections of this Agreement
have been inserted for convenience only, and neither limit nor amplify the
provisions of this Agreement.

29.
Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the heirs, successors and assigns of the parties but shall be subject
to all prohibitions on transfers contained in any Loan Document.


30

--------------------------------------------------------------------------------




30.
Attorneys’ Fees; Enforcement. If any attorney is engaged by Lender to enforce,
construe or defend any provision of this Agreement against New Borrower or New
Guarantor, or as a consequence of any default under or breach of this Agreement
by New Borrower or New Guarantor, with or without the filing of any legal action
or proceeding, New Borrower shall pay to Lender, upon demand, the amount of all
reasonable attorneys’ fees and costs incurred by Lender in connection therewith,
together with interest thereon from the date of such demand at the rate of
interest applicable to the principal balance of the Note as specified therein.

31.
Cumulative Remedies. All remedies contained in this Agreement are cumulative and
Lender shall also have all other remedies provided at law and in equity
contained in the Loan Agreement and the other Loan Documents. Such remedies may
be pursued separately, successively or concurrently at the sole discretion of
Lender and may be exercised in any order and as often as occasion therefor shall
arise.

32.
WAIVER OF JURY TRIAL. EACH OF BORROWER, NEW BORROWER, GUARANTOR, NEW GUARANTOR
AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE LOAN
DOCUMENTS OR THIS AGREEMENT.

33.
Governing Law; Miscellaneous. This Agreement and the obligations arising
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York (without giving effect to rules regarding conflict of
laws). In any action brought or arising out of this Agreement, Borrower,
Guarantor, New Borrower and New Guarantor hereby consent to the jurisdiction of
any state (or commonwealth) or federal court having proper venue as specified in
the other Loan Documents and also consent to the service of process by any means
authorized by the law of such jurisdiction(s). Time is of the essence of each
term of the Loan Documents, including this Agreement. If any provision of this
Agreement or any of the other Loan Documents shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed therefrom and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had not been a
part thereof.

34.
Further Assurances. Each of Borrower, Guarantor, New Borrower and New Guarantor
agrees to execute and deliver such further agreements, instruments and other
documents, and to take such other actions, in each case, as Lender may
reasonably request, at no out-of-pocket cost or expense to Lender, in order to
consummate the transactions contemplated herein. Each of Borrower, Guarantor,
New Borrower and New Guarantor acknowledge and agree that the covenants set
forth in this Section 34 shall survive the Effective Date.


31

--------------------------------------------------------------------------------




35.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when executed and delivered will be deemed an original and all of which
taken together will be deemed to be one and the same instrument.


32

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
LENDER:
U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTREE FOR THE REGISTERED
HOLDERS OF UBS-BARCLAYS
COMMERCIAL MORTGAGE TRUST 2012-
C2, COMMERCIAL MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2012-C2


By:    Wells Fargo Bank, National Association,
solely in its capacity as Master Servicer
pursuant to that certain Pooling and
Servicing Agreement, dated as of July 1,
2012


By:
/s/ Wayne Ventus, JR
Name:
Wayne Ventus, JR
Title:
Assistant Vice President

[Signature continued on next page]

[signature page to Loan Assumption and Substitution Agreement]

--------------------------------------------------------------------------------






BORROWER:
110 WILLIAM, LLC,
a Delaware limited liability company
By:
110 William Mezz, LLC,
a Delaware limited liability company,
its sole equity member

By:
110 William Mezz Parent, LLC,
a Delaware limited liability company,
its sole equity member

By:
SE 110 William Management, LLC
a New York limited liability company,
its managing member

By:__/s/ Kent M. Swig _____
Name: Kent M. Swig
Title: Managing Member


GUARANTOR:
___/s/ Kent M. Swig____________________

KENT M. SWIG, an individual


LONGWING INCORPORATED,
a Delaware corporation
By:_/s/ Authorized Signatory____
Name:
Title: Authorized Signatory


[Signatures continued on next page]

[signature page to Loan Assumption and Substitution Agreement]

--------------------------------------------------------------------------------






NEW BORROWER:
110 WILLIAM PROPERTY INVESTORS III, LLC,
a Delaware limited liability company
By:__/s/ Nicolas Bienstock ____
Name: Nicholas Bienstock
Title: Authorized Signatory






NEW GUARANTOR:
SAVANNA REAL ESTATE FUND III, L.P.,
a Delaware limited partnership
By:__/s/ Nicolas Bienstock ____
Name: Nicholas Bienstock
Title: Authorized Signatory

[signature page to Loan Assumption and Substitution Agreement]

--------------------------------------------------------------------------------






[kbssorq22014ex102pg36.jpg]


--------------------------------------------------------------------------------




[kbssorq22014ex102pg37.jpg]


--------------------------------------------------------------------------------




[kbssorq22014ex102pg38.jpg]


--------------------------------------------------------------------------------




[kbssorq22014ex102pg39.jpg]


--------------------------------------------------------------------------------




[kbssorq22014ex102pg40.jpg]


--------------------------------------------------------------------------------










SCHEDULE I
RENT ROLL


New Borrower and Lender agree (and Guarantor, Borrower and New Guarantor
acknowledge) that the rent roll attached as Exhibit B to that certain Borrower’s
Certificate, dated as of the date hereof, is hereby incorporated into Schedule I
of this Agreement.


--------------------------------------------------------------------------------










SCHEDULE III
ORGANIZATIONAL CHART


New Borrower and Lender agree (and Guarantor, Borrower and New Guarantor
acknowledge) that the organizational chart attached as Exhibit A to that certain
Borrower’s Certificate, dated as of the date hereof, is hereby incorporated into
Schedule III of this Agreement.





--------------------------------------------------------------------------------




SCHEDULE VI
MATERIAL AGREEMENTS
1.
Rental Agency Agreement, executed by New Borrower and Savanna Commercial
Services, LLC, a Delaware limited liability company (“Agent”), dated as of the
date hereof.*

2.
Rental Agency Agreement, executed by New Borrower and Agent, dated as of the
date hereof, as amended by that certain Letter Agreement executed by Owner,
acknowledged and agreed to by Swig Equities, LLC, a New York limited liability
company (“Swig Equities”), and consented to by Agent, dated as of the date
hereof. *

3.
Project Management Agreement, executed by New Borrower and Savanna Project
Management, LLC, dated as of the date hereof.*

4.
Consulting Agreement, executed by New Borrower and Kent M. Swig, an individual,
and consented and agreed to by Swig Equities, dated as of dated as of the date
hereof.

5.
Property Management Agreement, executed by New Borrower and Swig Equities, dated
as of the date hereof.

6.
Service Contract with Perfect Building Maintenance.

7.
Service Contract with Classic Security, LLC



*These agreements are entered into by parties which are Affiliates of New
Borrower .



--------------------------------------------------------------------------------




SCHEDULE VIII
LEASING EXCEPTIONS
Tenant Subleases
Access Intelligence, LLC sublease of Suite 1810 to Committee for Hispanic
Children & Families, Inc.
Access Intelligence, LLC sublease of Suite 1100 to Artemiss, LLC
Don Congdon Associates, Inc. sublease of 231 square feet within Suite 2202 to
Dunham Literary, Inc.
 
Tenant Renewal Options
Access Intelligence, LLC (fka Chemical Week)
City of NY - Administration for Children Services - Suites 2000-05
City of NY - Department of Juvenile Justice
City of NY - Independent Budget Office
HSBC Bank USA
Kinko's, Inc.
NYC Housing Development Corp.
Superintendent of Insurance of the State of New York
 
Tenant Termination Options
City of NY - Department of Juvenile Justice
City of NY - Independent Budget Office
Superintendent of Insurance of the State of New York
WB Engineering & Consulting, PLLC
Tenant Rights of First Offer
Access Intelligence, LLC (fka Chemical Week)
NYC Housing Development Corp.
Superintendent of Insurance of the State of New York
Tobmar Int'l, Inc. (dba Gateway Newsstands)
WB Engineering & Consulting, PLLC
 
 
Additional Tenant Improvements not Complete
 
PCOM
Guidepost
EP Engineering
Helbrum Levy
Stack Exchange
Wilentz Goldman





--------------------------------------------------------------------------------




WB. Engineering
NYHDC
NYEDC

[kbssorq22014ex102pg45.jpg]


--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION
ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County and State of New York, bounded and described as
follows:
BEGINNING at the corner formed by the intersection of the easterly side of
William Street and the northerly side of John Street;
RUNNING THENCE northerly along the easterly side of William Street, 188 feet 3
inches to a point in said easterly side of William Street, distant 154 feet 10
1/4 inches southerly from the corner formed by the intersection of the southerly
side of Fulton Street and the said easterly side of William Street;
THENCE easterly on a line forming an angle of 86 degrees 52 minutes 30 seconds
on its northerly side with the easterly side of William Street, 159 feet 4 1/4
inches;
THENCE southwesterly on a line forming an angle of 82 degrees 44 minutes 30
seconds on its westerly side with the last mentioned course, 49 feet 5 inches;
THENCE continuing southwesterly on a line forming an angle of 180 degrees 49
minutes 30 seconds on its easterly side with the last mentioned course, 25 feet
7 1/2 inches;
THENCE continuing southwesterly along a line making an angle of 179 degrees 48
minutes on its easterly side with the last mentioned course, 23 feet 2 1/2
inches;
THENCE southeasterly and along a line forming an angle of 93 degrees 51 minutes
50 seconds on its northerly side with the last mentioned course, 24 feet 10 1/4
inches;
THENCE southerly along a line forming an angle of 96 degrees 20 minutes 30
seconds on its westerly side with the last mentioned course, 104 feet 3 1/4
inches to the northerly side of John Street;
THENCE westerly along the northerly side of John Street, 173 feet 4 1/4 inches
to the corner formed by the intersection of the northerly side of John Street
with the easterly side of William Street at the point or place of BEGINNING.
Premises:
110 William Street
New York, NY 10038
Block: 77
Lot: 8


--------------------------------------------------------------------------------






EXHIBIT B
TENANT DIRECTION LETTER
[see attached]




--------------------------------------------------------------------------------




FORM OF TENANT DIRECTION LETTER
[BORROWER LETTERHEAD]
[__________________, 20__]
To:    Tenant at 110 William Street, New York, New York
Re:
Lease (the “Lease”) between 110 William, LLC, a Delaware limited liability
company (“Lessor”), and Tenant for 110 William Street, New York, New York (the
“Premises”)

Gentlemen:
This letter shall constitute notice to you that the Premises have been acquired
by, and the Lessor’s interest in the Lease has been assigned to, 110 William
Property Investors III, LLC, a Delaware limited liability company (“New Owner”),
and that New Owner has granted a lien and security interest in your lease at 110
William Street, New York, New York and all rents, additional rent and all other
monetary obligations to New Owner thereunder (collectively, “Rent”) in favor of
U.S. Bank National Association, as Trustee for the Registered Holders of
UBS-Barclays Commercial Mortgage Trust 2012-C2, Commercial Mortgage Pass-Through
Certificates, Series 2012-C2, as lender (“Lender”), to secure certain of New
Owner’s obligations to Lender. New Owner and Lessor hereby irrevocably instruct
and authorize you to disregard any and all previous notices sent to you in
connection with Rent and hereafter to deliver all Rent to the following account
or address:
Wells Fargo Bank, National Association
U.S. Mail Address:
110 William Property Investors III, LLC
P.O. Box 7312
Philadelphia, PA 19178-7312


Overnight Mail Address:
110 William Property Investors III, LLC
Lockbox #7312
Wells Fargo Bank
MAC Y1372-045
401 Market Street
Philadelphia, PA 19106


Wire Transfer:
Wells Fargo Bank, N.A.
San Francisco, CA
ABA Number: 121000248
Account Number: 4120161104
Account Name: 110 William Property Investors III, LLC


--------------------------------------------------------------------------------




The instructions set forth herein are irrevocable and are not subject to
modification in any manner, except that Lender, or any successor lender so
identified by Lender, may by written notice to you rescind the instructions
contained herein.
Any further inquiries regarding your Lease should be directed to Brian Reiver at
the following address:
Savanna
430 Park Avenue, 12th Floor
New York, New York 10022
Tel: (212) 600-2517
Email: breiver@savannafund.com
[Remainder of page intentionally left blank; signature page to follow]




--------------------------------------------------------------------------------




Sincerely,


NEW OWNER:


110 WILLIAM PROPERTY INVESTORS III, LLC,
a Delaware limited liability company
By: _______________________________________Name:
Title: Authorized Signatory




[Signatures continued on next page]

[signature page to Tenant Direction Letter]

--------------------------------------------------------------------------------




LESSOR:


110 WILLIAM, LLC,
a Delaware limited liability company
By: 110 William Mezz, LLC,
a Delaware limited liability company,
its sole equity member
By: 110 William Mezz Parent, LLC,
a Delaware limited liability company,
its sole equity member
By: SE 110 William Management, LLC
a New York limited liability company,
its managing member
By:_________________________________
Name: Kent M. Swig
Title: Managing Member

[signature page to Tenant Direction Letter]